                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                    Civil No.: 17-5354 (DSD/DTS)

Kimberly Stewart,

                Plaintiff,
v.
                                                         ORDER
Qwest Corporation,
d/b/a CenturyLink QC,

                Defendant.


     Anja M. Sivertson, Esq., Alf E. Sivertson, Esq. and Law
     Offices of Sivertson & Barrette, PA, 1465 Arcade Street, St.
     Paul, MN 55106, counsel for plaintiffs.

     Sarah E. Crippen, Esq., Ashleigh M. Leitch, Esq. and Best &
     Flanagan LLP, 60 South 6th Street, Suite 2700, Minneapolis, MN
     55402, counsel for defendant.



     This matter is before the court upon the motion for summary

judgment by defendant Qwest Corporation, d/b/a CenturyLink QC.

Based on a review of the file, record, and proceedings herein, the

court grants the motion.



                              BACKGROUND

     This   employment   action   arises   out   of   plaintiff   Kimberly

Stewart’s resignation from Qwest on August 23, 2017. Stewart began

working at Qwest in 2015 as a credit consultant.          Sivertson Aff.

Ex. 1.   Kevin Barrett supervised Stewart at all times relevant to

this action. Barrett Dep. at 8:14-9:3. Stewart’s daily schedules,

breaks, absences, and leave requests were managed by Patricia
Farris in Qwest’s resource allocation specialist department (RAS).

Farris Dep. at 6:19-7:8-8:12, 10:19-13:20.        Farris was supervised

by Shelley Reinhardt, manager of RAS.      Id. at 17:19-24.

I.    Workers’ Compensation Claim

      Stewart had a latent neck injury when she started work at

Qwest.     Stewart Dep. at 32:9-33:6.         At some point during her

tenure, Stewart’s injury flared up and she began missing work due

to pain and doctors’ appointments.      Stewart exhausted all of her

Family Medical Leave Act time on October 3, 2016, and filed a claim

for   short    term   disability   benefits     with   Qwest’s   benefits

administrator, Sedgwick.     Leitch Decl. Ex. K.

      Stewart then filed a workers’ compensation claim with Sedgwick

on January 26, 2017.     Stewart Dep. at 40:1-4, 140:22-143:5.        She

also asked Barrett for a new chair to help alleviate her pain.       Id.

at 142:9-17.    Sedgwick referred Stewart to the claims department,

which told her that she needed to work directly with Barrett to

file a workers’ compensation claim. Id. at 143:10-144:25. Barrett

then told her that she needed a note from her doctor in order to

start the claims process and to get a new chair.         Id. at 145:3-9.

Stewart gave Barrett a note from her doctor at the end of January

or early February and Barrett agreed to order her a new chair,

which Stewart received in May.1         Id. at 145:14-25, 146:18-19.

Stewart’s workers’ compensation claim was denied, however.         Id. at


      1
          It is unclear why it took so long to receive the chair.

                                    2
146:5-17.

        Stewart also requested stretch breaks to help ease the pain.

Id. at 146:23-147:3.           After initially denying the request, Qwest

agreed to allow Stewart to take breaks throughout the day without

pay.        Id. at 147:9-11.    Stewart continued to accrue many absences

throughout the spring of 2017 due to her neck pain, despite having

no additional FMLA time left.          See Leitch Decl. Exs. E, F, J, L, &

N.    She also failed to work mandatory overtime in March.        Id. Ex.

I.    In April 2017, Stewart met with Barrett, human resources, and

her union representative to discuss her repeated absences from

work.         See   id.   Exs. E and F.     Qwest informed Stewart that

additional absences could result in termination. Id. Ex. E at 3-4;

Barrett Dep. at 19:23-21:5.

II.     Whistle Blower Activity

        Stewart alleges that in February 2017 she first reported

concerns about Qwest’s billing and collection practices to Barrett.

Stewart Dep. at 167:14-168:25.         She specifically noted her concern

that Qwest was fraudulently billing for equipment customers had

already returned or never ordered.2 Id. at 165:20-166:6, 181:5-25,

190:3-14. Barrett told her to transfer those kinds of calls to the

billing department because the collections department did not

address “mischarged items on a bill.”           Id. at 169:6-13; Barrett


        2
        Stewart can only recall two specific instances of such
customer calls, one in February and one in June 2017.   Id. at
172:6-25, 174:8-13.

                                        3
Dep. at 48:4-17.      Stewart felt that as a manager Barrett should

have handled the calls himself and that his failure to do so

allowed the fraudulent activity to continue.            Id. at 169:6-13.

Barrett recalls Stewart having questions about certain billing

issues, but does not recall that she was concerned that Qwest was

engaged in fraud.     Barrett Dep. at 45:19-46:10.

     Despite   her   belief   that   Qwest   was   defrauding   customers,

Stewart did not file an internal complaint with Qwest.              Qwest

employees may make anonymous reports of alleged wrongdoing online

or via telephone through its compliance hotline, Integrity Line.

Id. at 52:12-21.     Stewart claims that she wanted to complain about

the fraudulent billing, but was blocked from Integrity Line’s

website and did not have time to call its twenty-four hour toll-

free number.3 Stewart Dep. at 175:21-176:17, 177:4-178:2. Stewart

also believed that reporting the fraud would be futile, but she

does not fully explain why.     Id. at 178:3-10.      She did not report

the alleged fraud to anyone else at Qwest.             Id. at 179:8-11.

Stewart’s “whistle blowing” was limited to her instant messages and

direct conversations with Barrett in February and June 2017.          Id.


     3
        Stewart has submitted a screen shot to establish that she
was purposefully blocked from using Integrity Line’s web-based
system. Sivertson Aff. Ex. 10. Although the screen shot shows a
message saying that the web page is “blocked,” there is no
supporting evidence to establish that Qwest was somehow trying to
restrict Stewart’s access to Integrity Line or her ability to file
a complaint. Indeed, as discussed later, Qwest opened an Integrity
Line investigation in August 2017 after Stewart complained that she
was assaulted by Farris.

                                     4
at 193:14-194:8.

III. Retaliation

     Stewart alleges that she was subject to retaliation by Qwest

from January 2017 until she quit on August 23, 2017, because she

filed a workers’ compensation claim and engaged in whistle blowing

as set forth above.   The instances of retaliation include:

     •    Barrett twice hit her desk in April 2017 and joked that
          she was being fired after formal discussions about her
          repeated absences, Stewart Dep. at 203:7-204:13;

     •    Farris, Reinhardt, and employees in the human resources
          department repeatedly asked her if she was having surgery
          for her neck, id. at 205:10-13;

     •    Barrett’s supervisor Nick Boyer told her that she was
          crazy on two or three occasions, id. at 205:17-25,
          206:12-17, 209:2-3;

     •    Farris and Reinholdt “sneered” at her and made fun of her
          clothing two or three times, id. at 208:16-210:16;

     •    Reinhardt often screamed at her while she was in the
          restroom to get back to work, id. at 198:17-199:25;

     •    Farris waited outside the restroom and eavesdropped on
          her conversation with other employees, id. at 273:1-
          274:18;

     •    She attempted to give a doctor’s note to Farris, but
          Farris knocked it out of her hand, id. at 161:5-19.

     In addition, Stewart alleges that Farris assaulted her on two

occasions.4   First, in April 2017, Farris approached her after she


     4
        Because the court must consider Stewart’s and Farris’s
version of the alleged assaults in determining whether genuine
issues of material fact exist, the court will not consider the
declarations of Stewart’s co-workers, Demetria Blakely and Sylvia
Dunn, which are at best cumulative. See Sivertson Aff. Exs. 6 and
7.

                                 5
requested vacation time.5    Id. at 45:29-46:4-9.       Farris patted her

on the neck and poked her while asking where it hurt.          Id. at 46:4-

9.   Farris also said “you have cancer.”      Id. at 46:9-13.       Stewart

attempted to report the incident and other harassment via Integrity

Line, but had difficulty doing so.       Id. at 95:22-97:21; Sivertson

Aff. Ex. 9.   Barrett tried to help her complete her report, but for

reasons that are unclear it was never fully submitted.              Stewart

Dep. at 96:2-97:21.    Stewart ultimately called the Integrity Line

on April 11, and reported harassment by Farris and Reinhardt

because of her many absences due to her neck injury.           Leitch Decl.

Ex. N.     She did not complain about retaliation for filing a

workers’    compensation   claim   or   whistle   blowing,    nor   did   she

complain that Farris assaulted her.        See id.    Qwest investigated

the complaint, concluding that no action was required because there

was no policy violation.     Id. at 6. Qwest noted, however, that it

would accommodate her medical restrictions.          Id. at 5.

      Second, at 11:20 a.m. on August 23, 2017, Farris jabbed and

poked Stewart’s neck, repeatedly asking “where does it hurt.”             Id.

at 18:3-7; Sivertson Aff. Ex. 11.       Stewart asked her to stop many

times, but Farris continued to jab and poke her.             Sivertson Aff.

Ex. 11.    Farris acknowledges that she touched Stewart on the right

shoulder, but maintains that she did so to comfort her. Farris Dep.


      5
        Stewart made the request to Barrett who referred it to
Farris despite Stewart’s request that she not be involved. Id. at
45:18-46:5.

                                    6
at 41:2-42:3.   Farris recalls Stewart responding that it hurt, and

Farris told her that she was sorry she was in so much pain.            Id. at

41:12-17.   Stewart complained to Barrett about the incident, who

acknowledged    that    Farris    had       assaulted   Stewart   previously.

Sivertson Aff. Ex. 11.        Barrett than asked Stewart to attend a

party to celebrate his promotion.                Stewart Dep. at 58:7-14.

Stewart took a cigarette break and attended the party before

returning to her desk.       Id. at 71:14-17.       At that point, although

she was shaken up by Farris’s conduct, Stewart did not intend to

resign from Qwest.      Id. at 71:17-20.         Stewart ran into Farris at

the elevator after the incident.              According to Stewart, Farris

asked if she had hurt her and Stewart told her to get away.

Stewart Dep. at 66:16-25.        Farris recalls apologizing to Stewart

and that Stewart responded cordially.            Farris Dep. at 43:16-21.

     At 4:00 p.m. that day, Stewart sent an email to Barrett and

Qwest management titled “Retaliation due to workerscomp [sic].”

Sivertson Aff. Ex. 11.           In the email, Stewart described the

incident with Farris, stated (for the first time) that she felt she

was being retaliated against for filing a workers’ compensation

claim, and announced that she was leaving for the rest of the day

due to neck pain.      Id.   Stewart did not intend to resign at that

point.   Stewart Dep. at 72:19-22.




                                        7
        The next day, Stewart called Qwest to report that she was

still in pain and would be absent.              Id. at 108:1-12.     She requested

that Barrett call her back.             Id.     Barrett was out of the office

that day, so Farris called her back instead.                     Id. at 106:24-25.

Stewart told Farris that she would not be coming to work that day.

Id. at 105:6-8.         Despite the cordial tone of the call,6 Stewart

interpreted it as taunting and testified that she feared for her

life.       Id. at 105:8-9.     After the call, Stewart decided to quit her

job.        Id. at 117:12-18.

        Later that morning, Stewart sent an email to Barrett and Pam

Lawton, a recruiter in Qwest’s HR department, complaining about

Farris’s conduct the day before and that she is being retaliated

against for filing a workers’ compensation claim.7                    Leitch Decl.

Ex. C at 3.        Lawton responded that someone from HR would contact

her soon.         Id. at 2.     Stewart replied by providing her lawyer’s

contact information.          Id.     On August 25, Qwest informed Stewart

that        her   complaint     was    forwarded       to   Integrity   Line    for

investigation.         Id. at 1.         Later that day, Stewart’s lawyer

notified Qwest that Stewart would not return to work and stated

that she had been constructively discharged.                 Leitch Decl. Ex. V.




        6
         The court has listened to the recording of the call.
Leitch Decl. Ex. T.
        7
         Stewart did          not     mention    her   alleged    whistle   blowing
activities. See id.

                                          8
IV.   This Action

      On December 5, 2017, Stewart commenced this suit against Qwest

in Ramsey County District Court, and Qwest timely removed. Stewart

then filed an amended complaint alleging that Qwest retaliated

against her in violation of Minnesota law for filing a workers’

compensation claim and for reporting alleged fraudulent billing

practices.8   Qwest now moves for summary judgment.



                             DISCUSSION

I.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.   Id.

at 252.

      On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.


      8
       The magistrate judge recently granted Stewart’s request to
amend her complaint again to include a claim for punitive damages
under Minn. Stat. §§ 549.191, 549.20. ECF No. 36. Stewart filed
a second amended complaint on December 13, 2018. ECF No. 39.

                                  9
Id. at 255.    The nonmoving party, however, may not rest on mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.             Celotex, 477

U.S. at 324.   A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”         Fed. R. Civ. P. 56(c)(1)(A).           If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.      Celotex, 477 U.S. at 322-23.

II.   Retaliation

      Minnesota     prohibits    “[a]ny     person   [from]   discharging   or

threatening    to    discharge    an    employee     for    seeking   workers’

compensation benefits or in any manner intentionally obstructing an

employee seeking workers’ compensation benefits.”               Minn. Stat. §

176.82, subdiv. 1.      “This statute prohibits two specific types of

conduct: retaliatory discharges (or threatened discharges) and

obstructions of workers’ compensation benefits.”                 Flaherty v.

Lindsay, 467 N.W.2d 30, 32 (Minn. 1991).                   Minnesota likewise

prohibits an employer from terminating employment because the

employee in good faith reports a violation or suspected violation

of any federal, state, or common law or rule to an employer, any

governmental body, or law enforcement official.                  Minn. Stat.

§ 181.932, subdiv. 1(1).


                                       10
      To establish a prima facie case of retaliation under either

statute, a plaintiff must show that (1) she engaged in statutorily

protected activity, (2) she suffered an adverse employment action,

and (3) there is a causal connection between the two events.

Ciszewski v. Eng’d Polymers Corp., 179 F. Supp. 2d 1072, 1092 (D.

Minn. 2001) (citing Kunferman v. Ford Motor Co., 112 F.3d 962, 965

(8th Cir. 1997)); Dietrich v. Can. Pac. Ltd., 536 N.W.2d 319, 327

(Minn. 1995)); Gee v. Minn. State Colls. & Univs., 700 N.W.2d 548,

555 (Minn. Ct. App. 2005).         The court will focus its analysis on

whether Stewart suffered an adverse employment action and the

required causal connection, and will assume for purposes of this

motion that she engaged in protected activity.9

      A.      Adverse Employment Action

      Stewart alleges that she was constructively discharged from

Qwest which constitutes an adverse employment action. “Constructive

discharge, like any other discharge, is an adverse employment action

that will support an action for unlawful retaliation.”           Fercello v.

Cty. of Ramsey, 612 F.3d 1069, 1083 (8th Cir. 2010) (internal

quotation marks and citation omitted). “The bar to relief, however,

is   high.”      Id.   (citation   omitted).   To   establish   constructive

discharge, a plaintiff must show (1) a reasonable person in her

situation would find the working conditions intolerable, and (2) the



      9
       Qwest analyzed only whether Stewart had suffered an adverse
employment action and did not address the other two elements.

                                      11
employer intended to force her to quit.               Id.     Qwest argues that

Stewart has established neither element.             The court agrees.

              1.     Working Conditions

      Stewart must show that a reasonable person in her situation

would     find     the    working    conditions    intolerable.       Allen     v.

Bridgestone/Firestone, Inc., 81 F.3d 793, 796 (8th Cir. 1996).                  The

intolerability of working conditions is judged by an objective

standard, not Stewart’s subjective feelings. West v. Marion Merrell

Dow, Inc., 54 F.3d 493, 497-98 (8th Cir. 1995). The record does not

support     a      finding   that     Stewart’s    working     conditions      were

intolerable.         Even taken as true, Stewart’s complaints of poor

treatment primarily by Farris and Reinhardt and occasionally by

Barrett and Boyer, at most establish that her work environment could

be unpleasant. But the Eighth Circuit has held that “[c]onstructive

discharge requires considerably more proof than an unpleasant and

unprofessional environment.” Jones v. Fitzgerald, 285 F.3d 705, 716

(8th Cir. 2002).         “A feeling of being unfairly criticized or having

to   endure      difficult    or    unpleasant    working    conditions   do   not

constitute intolerable working conditions.” Carlson v. Extendicare

Health Servs., Inc., No. 05-1438, 2006 WL 2069254, at *8 (D. Minn.

July 26, 2006).           Further, stray comments, petty slights or a

standoff attitude are not actionable retaliation.               Burkhart v. Am.

Railcar Indus., Inc., 603 F.3d 472, 477 (8th Cir. 2010).




                                         12
     Indeed, the facts of this case stand in stark contrast to the

only case Stewart relies on, Henderson v. Simmons Foods, Inc., 217

F.3d 612 (8th Cir. 2000).         In Henderson, the Eighth Circuit held

that the plaintiff had established objectively intolerable working

conditions because she was subjected to months of persistent and

continuous “crude sexual vulgarities,” sexual assaults, and obscene

gestures by several co-workers that, although continually reported,

were not addressed by the employer.                 Id. at 617.      Here, the

allegations, while unpleasant, do not rise to the level present in

Henderson.

     The record in this case also shows that Qwest attempted to

resolve Stewart’s concerns in good faith.            Her complaints in April

2017 were investigated through Integrity Line.           And Qwest opened an

investigation in August 2017 following the incident with Farris, but

Stewart chose to quit rather than participate in the investigation.

See Coffman v. Tracker Marine, L.P., 141 F.3d 1241, 1247 (8th Cir.

1998)   (“If    an    employee   quits    without    giving   her   employer   a

reasonable chance to work out a problem, then she has not been

constructively discharged.”).        Under these circumstances, Stewart

has not met her burden to establish an objectively intolerable work

environment.

           2.        Intention

     An employee can establish her employer’s intent to force her

to quit through direct evidence or through evidence that “the


                                         13
employer ... could have reasonably foreseen that the employee would

[quit] as a result of its actions.”           Wright v. Rolette Cty., 417

F.3d 879, 886 (8th Cir. 2005) (alteration in original) (internal

quotation marks and citations omitted).          Here, there is no direct

evidence that Qwest intended to force Stewart to quit, so the court

must consider whether there is evidence that her resignation was

“reasonably foreseeable” given Qwest’s actions.           Hukkanen v. Int’l

Union of Operating Eng’rs, Hoisting & Portable Local No. 101, 3 F.3d

281, 285 (8th Cir. 1993).

     The record read as a whole does not support a finding that

Qwest intended to force Stewart to quit.             To the contrary, it

appears that Qwest made reasonable efforts to keep Stewart as an

employee - from accommodating her need for frequent absences,

breaks, and a new chair due to her neck to investigating concerns

raised through Integrity Line.           There is simply no evidence that

Qwest     engaged   in   a   concerted    campaign   to   secure   Stewart’s

resignation.    Nor is it plausible that Qwest could have reasonably

foreseen Stewart’s resignation.

     B.     Causal Connection

     Although not addressed by the parties, the court also finds

that Stewart has not established a causal connection between her

alleged protected activity and any adverse employment action.           None

of the comments Stewart describes as retaliatory reference her

workers’ compensation claim, nor does it appear that anyone besides


                                     14
Barrett was aware of that claim.          In fact, Farris - the chief

aggressor according to Stewart - testified that she was unaware that

Stewart had filed a workers’ compensation claim and Stewart has

submitted no evidence to the contrary.          See Farris Dep. at 29:6-

30:5.      Further, Stewart herself did not allege any connection

between her mistreatment and her workers’ compensation claim until

August 23, 2017, one day before she resigned.               Causation is

likewise lacking with respect to Stewart’s alleged whistle blowing

about fraudulent billing practices.10      Stewart alleges that she had

conversations in person and via instant messenger with Barrett on

two   occasions   about   billing   customers   for   returned   or   never-

purchased equipment.      Stewart did not report the alleged fraud to

Integrity Line or any other person or department at Qwest.            There

is no evidence that Farris, Reinhardt, or anyone else who allegedly

harassed Stewart was aware that she had raised the issue with

Barrett.     Absent such knowledge, there can be no causation.         As a

result, Stewart has also failed to make a prima facie showing of

causation.




      10
        Again, absent argument by the parties to the contrary, the
court will assume that Stewart’s questions to Barrett about Qwest’s
billing practices constituted statutorily protected activity.
Given the casual and limited nature of her questions, however, the
court is not convinced that Stewart can properly be considered a
whistle blower.

                                     15
                            CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.   The motion for summary judgment [ECF No. 18] is granted;

and

      2.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 20, 2018


                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                16
